Citation Nr: 1403683	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-27 446	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to April 1, 2010, for the award of additional compensation for a dependent spouse.


ATTORNEY FOR THE BOARD

T. L. Douglas


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

On June 5, 1991, the Veteran provided a copy of a marriage certificate certified by a service department representative as a reproduction of an original document which in conjunction with other service department records may be accepted as secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 5, 1991, but not earlier, for the award of additional compensation for a dependent spouse have been met.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.205 (1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

VA law applicable in 1991 provided that proof of marriage may be established by evidence including a copy of the public record of marriage, issued by the officer having custody of the record or one authorized to act for such officer bearing the seal of such office, or any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.205 (1991). 

Based upon the evidence of record, the Board finds that on June 5, 1991, the Veteran provided a copy of a marriage certificate certified by a service department representative as a reproduction of an original document which in conjunction with other service department records may be accepted as secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage to D.E.H. actually occurred.  The Board notes that VA records in June 1991 also included service treatment reports and DA Forms 3955 identifying D.E.H. as the Veteran's spouse.  

Although VA records also included a handwritten note on a VA Form 21-8947 signed in October 1991 indicating the Veteran's compensation award was developed for a "good" marriage certificate, the available record includes no correspondence to the Veteran as to that matter nor any indication as to why the evidence then of record did not reasonably support a belief that a valid marriage actually occurred.  In statements in support of his claim for an earlier effective date the Veteran reported that he received no correspondence from VA requesting additional proof of his marriage to D.E.H.  

The Board also notes that the September 2010 award for additional compensation for the Veteran's dependent spouse, D.E.H., was apparently provided without requiring additional proof of marriage.  As the evidence demonstrates the evidence provided on June 5, 1991, is supported by service department records identifying D.E.H. as the Veteran's spouse, the Board finds an earlier effective date is warranted.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date of June 5, 1991, but not earlier, for the award of additional compensation for a dependent spouse is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


